       Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )   Criminal No. 19-CR-10335
                                                 )
     UNITED STATES OF AMERICA                    )   Violations:
                                                 )
               v.                                )   Counts One - Four: Wire Fraud
                                                 )   (18 U.S.C. § 1343)
     TANMAYA KABRA,                              )
                                                 )   Forfeiture Allegation:
                       Defendant                 )   (18 U.S.C. § 981(a)(1)(C) and
                                                 )   28 U.S.C. § 2461)
                                                 )


                              SUPERSEDING INFORMATION

      At all times relevant to this Superseding Information:

                                      General Allegations

       1.     The defendant, TANMAYA KABRA, was a resident of Boston, Massachusetts

until on or about June 2019, when he moved to Weehawken, New Jersey.

       2.     KABRA held himself out as a successful serial entrepreneur, venture capitalist,

and angel investor in start-up companies. KABRA conducted his business individually and

through LaunchByte.io, LLC (also known as The Kabra Group, LLC) and other affiliated

companies.

                                    Representative Victims

       3.     Victim 1, Victim 2, Victim 3, and Victim 4 were individuals who resided in

Massachusetts and elsewhere, and whose identities are known to the United States Attorney.

They were among the investors who fell victim to the fraud scheme described in this

Superseding Information.
       Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 2 of 10




                                        The Fraud Scheme

       4.      From in or about at least August 2017 through on or about August 4, 2019,

KABRA attracted investors by holding himself out as a successful entrepreneur and investor, and

by offering lucrative and low or no-risk returns on purported investments. KABRA solicited

money from investors by falsely representing that their money would be used to foster the

growth and development of start-up companies, to prepare those companies for sale, or for other

legitimate business opportunities. Instead of investing the funds he received in legitimate

business opportunities, however, KABRA used much of the money that he received for other

purposes, including to pay personal expenses.

                                         Victims 1 and 2

       5.      Victim 1 and Victim 2 were individuals residing in Boston, Massachusetts who

invested funds with KABRA in or about July 2018.

       6.      KABRA met Victim 1 in or around December 2017. KABRA presented himself

to Victim 1 as a successful investor and entrepreneur who, through his work and business

contacts, had access to various lucrative investment opportunities. During the first half of 2018,

Victim 1 made loans to KABRA’s business—in amounts less than $50,000—which were repaid

to Victim 1 with interest.

       7.      On or about June 20, 2018, KABRA sent two text messages to Victim 1. The first

read: “Do you want to go in with me on a bigger deal.” The second read: “It’s 120 days and it’s

a fatter payout.” Victim 1 responded on the same day: “Possibly. What’s the deal?”

       8.      In a series of text messages exchanged over the next several days, KABRA

outlined the purported deal to Victim 1. KABRA represented that he would invest alongside


                                                 2
       Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 3 of 10




Victim 1 and that the money would be invested with a third party. He further indicated that the

investment would earn a 30 percent return and payments would be made every 30 days.

KABRA also represented that the investment would be backed by “[t]okenized collateral” and, in

response to a question from Victim 1 regarding the risk, KABRA indicated that there was “none”

because of the collateral and because KABRA himself was securing repayment.

       9.      On or about June 28, 2018, Victim 1 introduced KABRA to Victim 2 via text

messages. In a series of text messages sent that day, KABRA provided an outline of a proposal

similar to what he had described to Victim 1.

       10.     Ultimately, Victim 1 agreed to invest $250,000 with KABRA’s company,

LaunchByte, and Victim 2 agreed to invest $100,000 with LaunchByte.

       11.     KABRA and Victim 2 executed a promissory note dated July 2, 2018. KABRA

and Victim 1 executed a promissory note dated July 7, 2018. Both notes were signed using

DocuSign, an online service that permits documents to be signed electronically.

       12.     The promissory notes identified the purpose of the investments by Victim 1 and

Victim 2 as “financing the startup,” provided for an interest rate of 32 percent, and stated that

“[t]he principal due hereunder shall be payable in one (1) installment four (4) months from the

first day (kickoff) of the project, or three payments during the term not more than thirty (30) days

apart from each other.” The note between Victim 1 and KABRA identified the amount of

Victim 1’s investment as $250,000. The note between Victim 2 and KABRA identified the

amount of Victim 2’s investment as $150,000—though Victim 2 actually provided only

$100,000 to KABRA.




                                                  3
       Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 4 of 10




       13.     Victim 1 executed a $250,000 cashier’s check from Santander Bank dated July 6,

2018 payable to KABRA. The check was deposited on or about that day into a personal

checking account at Santander Bank in KABRA’s name (the “SANT-9382 Account”).

Immediately prior to this deposit, the SANT-9382 account had a balance of $0.00.

       14.     On or about July 5, 2018, Victim 2—through his business—transferred $30,000

via wire to an account at Brookline Bank in the name of LaunchByte.io LLC (the “Brookline-

3538 Account”). Victim 2 transferred an additional $20,000 and $50,000 to the Brookline-3538

Account on or about July 6 and July 9, 2018, respectively.

       15.     The money provided to KABRA by Victim 1 and Victim 2 was not used “for the

purpose of financing the startup” as set forth in the promissory notes. In addition, contrary to his

representations, KABRA did not invest any of his own funds in the purported “deal.”

       16.     Instead, on or about July 9, 2018, Kabra wired $201,500 of the funds fraudulently

obtained from Victim 1 from the SANT-9382 account to the Rockland Trust Company account

of a marina in Peabody, MA to purchase a boat.

       17.     In addition, KABRA used funds he received from Victim 1 and Victim 2 to pay

off pre-existing credit card debt, including both personal and business expenses.

       18.     Despite representations in his text messages that Victim 1 and Victim 2 would be

repaid in monthly installments, and despite repeated assurances that payments would be made

promptly, KABRA did not make any payments to Victim 1 and Victim 2 through September

2018. Instead, KABRA strung them along by making a series of excuses and misrepresentations,

including that: (1) KABRA’s accounts had been blocked due to verifications being conducted by

the Internal Revenue Service (“IRS”) and the Securities and Exchange Commission (“SEC”), (2)


                                                 4
        Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 5 of 10




KABRA had incorrectly entered wire instructions when wiring funds to Victim 2, and (3) in

excess of $1 million had been transferred into KABRA’s accounts and would be available to

repay Victim 1 and Victim 2 shortly.

        19.   On or about October 18, 2018, KABRA received a wire from a third party into the

Brookline-3538 Account in the amount of $75,000 with a notation “loan.” That day, KABRA

wired $34,500 to Victim 2 from the Brookline-3538 Account and delivered to Victim 2 a sum of

cash.

        20.   KABRA paid Victim 2 an additional $80,000 via wire transfer on December 18,

2018, using $250,000 that KABRA solicited from Victim 3—as described below. In addition to

repaying Victim 2, KABRA also used a portion of the $250,000 from Victim 3 to make a

payment of $88,500 to the third party who had wired $75,000 to KABRA on October 18, 2018.

        21.   Victim 1 has not received repayment of his $250,000 investment with KABRA.

                                           Victim 3

        22.   Victim 3 was an individual residing in Brookline, Massachusetts who was a social

acquaintance of KABRA. Victim 3 invested funds with KABRA in or about December 2018.

        23.   At some point in 2018, KABRA approached Victim 3 about a purported

investment opportunity. KABRA told Victim 3 that the investment would be backed by a

promissory note with KABRA personally guaranteeing the note. KABRA represented that the

term of the investment would be one year, at which point Victim 3 would receive $300,000 on an

investment of $250,000.

        24.   KABRA explained to Victim 3 that the note would comprise part of $1 million in

debt that would be used to finance the acquisition of LaunchByte’s portfolio by KV Ventures, a


                                               5
       Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 6 of 10




fund that KABRA told Victim 3 he was launching. In an email dated December 6, 2018,

KABRA advised Victim 3 that KV Ventures had already completed a “first close” of $7 million,

that “wires are coming in,” and that he needed the additional $1 million to complete the “second

close” of the fund.

       25.     On or about December 13, 2018, KABRA and Victim 3 executed a promissory

note reflecting Victim 3’s $250,000 investment. The note indicated that the investment was for

the purpose of “financing the acquisition of the portfolio,” that the investment carried an interest

rate of 20 percent, and that principal and interest would be paid “starting 12 months from the

execution of this Agreement or receipt of funds, whichever is later.”

       26.     As described above, contrary to the representations in KABRA’s December 6,

2018 email to Victim 3 and the terms of the promissory note, the funds provided by Victim 3

were not used for “the purpose of financing the acquisition of the portfolio.” Instead, Kabra used

the money to repay $80,000 to Victim 2 and $88,500 to the third-party who had transferred

$75,000 to KABRA two months earlier.

                                              Victim 4

       27.     KABRA met Victim 4 at a party in or about 2018. KABRA told Victim 4 that

one of the start-up companies in LaunchByte’s portfolio had signed a letter of intent to be

acquired by a large, well-known company, and convinced Victim 4 to enter into a $75,000

promissory note—which LaunchByte and KABRA himself would guarantee. Victim 4

understood that his investment would be used to facilitate the purchase of the start-up company.

       28.     KABRA and Victim 4 executed a promissory note, dated August 1, 2018,

reflecting Victim 4’s $75,000 investment. The note indicated that the investment was for


                                                 6
       Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 7 of 10




purposes of “financing the startup,” that the note carried an interest rate of 20 percent, and that

principal and interest were “payable in one (1) installment six (6) months from the date of this

Agreement.”

       29.      On or about August 3, 2018, Victim 4 wired $75,000 to the Brookline-3538

Account with a memo accompanying the wire identifying the “purpose” of the payment as

“investment.”

       30.      KABRA’s representations to Victim 4 were false. In fact, the start-up company

never entered into a letter of intent to be acquired by the larger well-known company.

       31.      To avoid paying Victim 4, KABRA made a number of excuses and

misrepresentations, including that LaunchByte would be acquired and that Victim 4 would be

paid when that occurred, and that money to repay Victim 4 had been deposited into KABRA’s

accounts, but had not yet cleared.

       32.      Despite the repeated representations that funds would be available, Victim 4 was

not repaid until June 2019. KABRA ultimately paid Victim 4 $120,000 on or about June 12,

2019, using funds solicited from new investors in LaunchByte.




                                                  7
       Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 8 of 10




                                      COUNTS ONE – FOUR
                                            Wire Fraud
                                        (18 U.S.C. § 1343)

       The United States Attorney alleges:

       33.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

32 of this Superseding Information.

       34.     From in or about at least August 2017 through on or about August 4, 2019, in the

District of Massachusetts and elsewhere, the defendant,

                                      TANMAYA KABRA,

having devised and intending to devise a scheme and artifice to defraud, and for obtaining money

and property by means of materially false and fraudulent pretenses, representations, and promises,

did transmit and cause to be transmitted by means of wire communications in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of executing the scheme

to defraud, as set forth below:

      Count          Approximate Date                     Description
        1              July 8, 2018   Promissory note between KABRA and Victim 1
                                      executed using DocuSign
         2             July 2, 2018   Promissory note between KABRA and Victim 2
                                      executed using DocuSign
         3           December 6, 2018 Email from KABRA to Victim 3 proposing
                                      investment
         4            August 3, 2018  $75,000 wire transfer from Victim 4 to
                                      LaunchByte.io LLC

       All in violation of Title 18, United States Code, Section 1343.




                                                8
       Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 9 of 10




                                  FORFEITURE ALLEGATION
                         (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

        The United States Attorney further alleges:

       35.       Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1343 set forth in Counts One through Four of this Superseding Information,

the defendant,

                                        TANMAYA KABRA,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offenses.

       36.       If any of the property described in Paragraph 35, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant --

                 a. cannot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with, a third party;

                 c. has been placed beyond the jurisdiction of the Court;

                 d. has been substantially diminished in value; or

                 e. has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 35 above.




                                                   9
      Case 1:19-cr-10335-DJC Document 132-1 Filed 03/16/21 Page 10 of 10




       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).

                                            NATHANIEL R. MENDELL
                                            ACTING UNITED STATES ATTORNEY



                                            CHRISTOPHER R. LOONEY
                                            JAMES D. HERBERT
                                            ASSISTANT UNITED STATES ATTORNEYS
                                            DISTRICT OF MASSACHUSETTS




                                               10
